SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á *129veinte y ocho de Agosto de mil novecientos uno, en los autos d.e dominio de una finca y oposición al mismo, seguidos por •Mr. Herbert E. Smith contra Don Mariano Pesquera y Goe-naga, ambos propietarios y vecinos de esta Ciudad, que litigan por derecho propio; autos pendientes ante Nos en recurso de casación por infracción de ley que ha interpuesto el demandante Smith, representado y dirigido por el Letrado Don Juan Guzmán Benitez, habiéndolo estado Pesquera por •el licenciado Don Wenceslao Bosch. — Resultando : Que en veinte de Octubre del año próximo pasado Don Mariano Pesquera y Goenaga presentó escrito al Tribunal de este Dis-trito acompañando los documentos necesarios á su preten-sión, ó sea, ser dueño por compra á José Vargas y Carrasco de una finca rústica constante de seis cuerdas y tres cuartos de otra de terreno, equivalentes á dos hectáreas, sesenta y ■cinco áreas y treinta centiáreas, con una casa habitación de madera cobijada de zinc, de seis metros de frente por igual dimensión al fondo, y un martillo de tres metros, ubicados en el barrio de “Cangrejos,” de este término municipal, lugar ó sitio denominado “Minillas,” teniendo por límites al Norte los terrenos de Antonio Gámbaro y Bruno Viñals; al Sur los de Francisco Pérez y Juan París; al Este los de Toribio Ceballos y Bartolo Canales y al Oeste los de Juana Concep-ción, estando inscrita dicha finca á folios 227 vuelto y 228 del tomo 42 de la Capital, finca 1,758, inscripciones 3? y 4?, y para que se declarase á su favor el dominio solicitó la publi-cación de edictos, citación de dos colindantes y anteriores dueños, é información testifical, todo lo que se llevó á efecto por haberlo así acordado el Tribunal. — Resultando: Que Mr. Herbert Smith se opuso á la declaración de dominio intentada por Pesquera por la razón fundamental de que el terreno, objeto de este expediente, forma parte de otro mayor que le pertenece por compra á Juan Lino Calderón, cons-tante de veinte y media cuerdas radicadas en el barrio de “Cangrejos,” sitio del “Condado,” inscrita al folio 219 del tomo 6? de esta Capital, finca número 298 ; concluyendo por *130solicitar que en definitiva se declare improcedente la decla-ratoria de dominio que intenta Don Mariano Pesquera, con-denándole en el pago de todas las costas en razón al mejor derecho indiscutible que tiene en la propiedad. — Resultando: Que Pesquera evacuó el traslado que se le confirió; oponién-dose á la solicitud de Mr. Smith, que debe declararse sin lugar con las costas á su cargo, así como justificado el domi-nio á su favor. — Resultando : Que por ambas partes se soli-citó el recibimiento á prueba y se practicó toda la propuesta ó sea documental, pericial y testifical, con cuyo resultado en quince de Mayo último dictó el Tribunal de este Distrito sentencia, y. después de considerar que el lugar denominado “Condado” es distinto del de “Minillas,” que no se ha demostrado que en los años de mil ochocientos setenta y mil ochocientos setenta y uno, época del otorgamiento de la es-critura, base de la demanda, formaran dichos sitios ó lugares uno sólo denominado “Condado,” que no ha habido contro-versia entre las partes sobre este punto, pues ambas recono-cen como lugares diversos, que las fincas están inscritas en el Registro con números distintos ó sea, la de Smith, con el dos-cientos noventa y ocho y la de Pesquera con el mil setecientos cincuenta y ocho, lo que hace creer que no tienen nada de común ni en descripción, ni en situación, ni en colindancia; que los peritos no pueden subsanar defectos de escrituras ad-mitidas-en toda su integridad por las partes contendientes, tanto más cuanto' que la demanda no ha tenido ese objeto ni el subsiguiente de la rectificación de las inscripciones del Registro de la Propiedad; que Smith no ha probado que los terrenos de Pesquera están dentro de los de su propiedad, que fué el hecho fundamental de su demanda, se declaró sin lugar la solicitud de oposición formulada por Mr. Smith á la declaración de dominio interesada por Pesquera, con las costas á aquél, ordenando á la vez que se dé cuenta para resolver la pretensión originaria de este último. — Resultando : Que contra esta sentencia ha interpuesto Mr. Herbert E. Smith recurso de casación por infracción de ley como comprendido *131en los números 1? y 7? del artículo 1,690 de la Ley de Enjui-ciamiento Civil, y después de citar como infringidos varios artículos de la Ley Hipotecaria y sentencias del Tribunal Supremo y el concepto en que á su juicio lo han sido, esta-blece como motivo 5° de su escrito lo siguiente: Error de hecho y de derecho en la apreciación de la prueba, porque toda ella concurre á demostrar la identidad de las fincas, habiéndose acreditado que lo que dice pertenecerle Pesquera forma parte de lo adquirido por Mr. Smith. — Resultando: Que el veinte y dos del corriente tuvo lugar la vista pública, en cuyo acto los letrados expusieron lo que creyeron conve-niente á su derecho. — Visto: Siendo Ponente el Juez Aso-.ciado Don José Mí Figueras Chiqués. — Considerando: Que la cuestión debatida durante el curso del pleito es de hecho, como así lo reconoció el recurrente en el acto de la vista, por cuya razón el Tribunal sentenciador, en uso de sus facultades aprecia en conjunto la prueba y deduce de ella que por el demandante no se ha demostrado el hecho fundamental de la demanda, ó sea, que el terreno, cuyo dominio interesa Pesquera, forma parte de una finca mayor de la propiedad de aquél, á pesar de radicar en distintos lugares, tener diver-sas colindancias y de estar ambas fincas inscritas con dife-rente número en el Registro de la Propiedad. — Considerando: Que tratando el recurso de impugnar la prueba, puesto que se funda en el número 7° del artículo 1,690 de la Ley dé Enjuiciamiento Civil, es necesario citar el documento, acto auténtico, ó género de prueba que acredite el error de hecho atribuido al Tribunal a quo, ó citar concretamente en el caso de que el error sea de derecho, la ley ó leyes que se supongan infringidas en la estimación de dichas pruebas; y careciendo el expresado motivo de estos esenciales requisitos, al comba-tir la sentencia recurrida, es de todo punto inadmisible el recurso, según lo dispuesto en el número 9?, en relación con el 4? del artículo 1,727 de la Ley de Enjuiciamiento Civil.— Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso interpuesto por Mr. Herbert E. *132Smith, á quien condenamos en las costas; líbrese al Tribunal de este Distrito la correspondiente certificación, devolvién-dole los autos que tiene remitidos á los efectos procedentes. —Así por esta nuestra sentencia, que se publicará en la Ga-ceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M> Figueras. —Louis Sulzbacber.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José M> Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de boy, de que certifico como Secretario sustituto, en Puerto Rico á veinte y ocho de Agosto de mil novecientos uno. — Eugenio Alvarez, Secretario sustituto.